Lisa F. Muller Counsel October 12, 2011 VIA ELECTRONIC FILING Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re: National Variable Annuity Account II, File No. 811-08015 Rule 30b2-1 Filing To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (Act), as amended, National Life Insurance Company, on behalf of National Variable Life Annuity Account II, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the period ending June 30, 2011 of the underlying management investment companies in which the Registrant invests that are also reflective of the contract owners subaccount allocation. These management investment companies have separately filed their semi-annual reports with the Securities and Exchange Commission via EDGAR on the dates indicated below and are incorporated herein by reference. CIK Underlying Management Investment Company Number Dates Filed Alger American Fund 8/17/2011 LargeCap Growth Portfolio SmallCap Growth Portfolio Capital Appreciation Portfolio AIM Variable Insurance Funds 8/25/2011 V.I. Capital Development Fund V.I. Global Health Care Fund V.I. Technology Fund AllianceBernstein Variable Products Series Fund Inc 8/19/2011 AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio AllianceBernstein Small/Mid Cap Value Portfolio AllianceBernstein Value Portfolio American Century Variable Portfolios Inc 8/23/2011 VP Ultra Fund VP Vista Fund VP International Fund VP Income & Growth Fund VP Value Fund American Century Variable Portfolios II Inc 8/23/2011 Inflation Protection Fund Dreyfus Variable Investment Fund 8/17/2011 Appreciation Portfolio Opportunistic Small Cap Portfolio Quality Bond Portfolio Dreyfus Socially Responsible Growth Fund Inc 8/24/2011 DWS Investments VIT Funds DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Variable Series II Funds 8/19/2011 DWS Large Cap Value VIP DWS Dreman Small Mid Cap Value VIP Variable Insurance Products Fund III 8/22/2011 Fidelity Variable Insurance Products: Mid Cap Portfolio Fidelity Variable Insurance Products: Value Strategies Portfolio Variable Insurance Products Fund 8/26/2011 Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: High Income Portfolio Variable Insurance Products Fund V 8/26/2011 Investment Grade Bond Portfolio Money Market Portfolio Variable Insurance Products Fund II 8/22/2011 Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio Franklin Templeton VIP Trust 8/31/2011 Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. Government Fund Mutual Global Discovery Securities Mutual Shares Securities Fund Foreign Securities Fund Franklin Global Real Estate Securities Fund JPMorgan Insurance Trust 8/26/2011 Small Cap Core Portfolio International Equity Portfolio Neuberger Berman Advisers Management Trust 9/9/2011 Partners Portfolio Mid-Cap Growth Portfolio Small-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Oppenheimer Variable Account Funds 8/24/2011 Main Street Small Cap Fund/VA Global Strategic Income Fund VA Balanced Fund/VA Sentinel Variable Products Trust 9/8/2011 SVP Common Stock Fund SVP Mid Cap Fund SVP Small Company Fund SVP Balanced Fund SVP Bond Fund T. Rowe Price Equity Series, Inc. 8/26/2011 T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price Health Sciences Portfolio T. Rowe Price Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust 9/2/2011 VIPT Global Bond Fund VIPT Emerging Markets Fund VIPT Global Hard Assets Fund Wells Fargo Advantage Variable Trust Funds 8/30/2011 Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage VT Opportunity Fund We have included with this filing the cover, inside pages and back pages that we include with our mailing. Not every underlying fund is in every contracts subaccount allocation. The actual letter sent to each contract owner included references only to the semi-annual reports of the management investment companies reflective of the contract owners subaccount allocation as of June 30, 2011. Please contact me at (802)229-7410 if you have any questions regarding this filing. Regards, /s/Lisa F. Muller Lisa F. Muller Counsel Attachments August 2011 Dear Variable Product Policyholder: Enclosed are the June 30, 2011 Semi-Annual Reports for the underlying funds of your policy as of June 30, 2011, along with supplements to the underlying fund prospectuses. Should you have any questions, please do not hesitate to contact your local National Life representative or this office. Insurance & Annuity Administration 1-800-278-3413 National Life Group ® is a trade name of National Life Insurance Company, Montpelier, VT and its affiliates. National Life Variable Contracts distributed by Equity Services, Inc. | Broker/Dealer and Registered Investment Adviser Affiliate of National LIfe Insurance Company, One National Life Drive, Montpelier, Vermont 05604 P: 800-732-8939 | F: 802-229-7234 | www.NationalLifeGroup.com Centralized Mailing Address: One National Life Drive, Montpelier, Vermont 05604
